DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribo et al. (“Ribo”) (U.S. Patent Application Publication Number 2018/0054295) and Kelly (U.S. Patent Number 8,171,334).
Regarding Claims 1, 13, and 19, Ribo discloses a method comprising:
receiving, by a first device (Figure 1, item 100), bus signal edges (Figure 1, item 101/Figure 2, item 201) conveyed by a clockless (paragraph 0028) serial bus (paragraph 0025; i.e., a SATA bus) and separated by multiples of a same duration, the duration being based on a second cycle time of a second clock of a second device sending the bus signal edges (paragraphs 0021 and 0025; i.e., the input signal 101 was clocked according to, e.g., the SATA protocol);
determining, by the first device, without using the second clock, a measurement value of a ratio between a first cycle time of a first clock (Figure 2, item 209) of the first device and the duration (paragraphs 0031 and 0033; i.e., the first device 100 determines the ratio of the input signal edges 201 to its own clock 209).
Ribo does not expressly disclose sending, by the first device, bits on the clockless serial bus using the measurement value.
In the same field of endeavor (e.g., clock synchronization techniques), Kelly teaches sending, by a first device, bits on a clockless serial bus (Figure 2, see connection between items 220 and 204) using a measurement value (Figure 2, item 220, Column 8, lines 44-48 and Column 10, lines 30-35; i.e., the gearbox unit 220 transmits bits on a bus to the memory controller 204 based on a ratio of two different clock domains [see Column 9, lines 14-18 and 42-47]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kelly’s teachings of clock synchronization techniques with the teachings of Ribo, for the purpose of allowing the second device to receive data at its own clock rate, rather than having to re-adjust for the clock rate of the first device. In addition, one of ordinary skill in the art would find it advantageous to allow the retimer device 100 of Ribo to implement bi-directional communications with the device that sent the input data 101 (i.e., transmitter 601 in Figure 6). For example, the retimer 100 could send back error/fault data back to the sending device, among other types of data.

Regarding Claims 2 and 17, Kelly teaches wherein the receiving the edges is performed before the sending the bits (Figure 4, item FCLK and SCLK, Column 12, lines 35-43).

Regarding Claims 3 and 18, Kelly teaches receiving data using the measurement value, the edges comprising edges between bits of the received data (Figure 4, item FCLK and SCLK, Column 12, lines 35-43).
Regarding Claim 4, Kelly teaches sending an acknowledgement of receipt of the data using the measurement value (Column 10, lines 30-45; i.e., data is transmitted in both directions at the corresponding clock ratio; the examiner takes Official Notice that the use of acknowledgement signals was well known in the art).

Regarding Claim 5, Kelly teaches wherein determining the measurement value comprises using a stored value (Column 9, lines 14-18).

Regarding Claim 6, Kelly teaches keeping the stored value fixed during the sending the bits (Column 9, lines 14-18).

Regarding Claim 12, Kelly teaches wherein keeping the stored value fixed is implemented by a multiplexer that provides the stored value, an input among a first plurality of inputs of the multiplexer receiving the stored value, the input among a second plurality of inputs being selected during the sending of the bits (Figure 6, item 603, Column 13, lines 6-27).

Regarding Claim 14, Kelly teaches wherein the device is configured to be connected to the serial bus, and wherein the device comprises the clock (Figure 2, item MCCLK1).

Regarding Claim 15, Kelly teaches wherein the clock is disposed on a semiconductor substrate (Column 2, lines 6-9).

Regarding Claim 20, Kelly teaches a second device coupled to the serial bus, and configured to send: first messages carrying a set of operations to be implemented by the first devices; and second messages addressed to a part of the first devices (Column 4, lines 41-46), the second messages conveying respective identifiers (i.e., addresses) of the first devices to which the second messages are respectively addressed, the second messages requesting from the first devices to which they are addressed to send respective reactions (Column 6, lines 47-64; i.e., reactions to requests for read, write, or interrupt) towards the second device within respective expected time intervals, wherein the first devices are configured to: receive the first messages, read the set of operations to be implemented, and implement operations as a function of the read set; and receive the second messages, and react to the second messages by sending, within the respective expected time intervals, reactions towards the second device (Column 7, lines 9-10; i.e., reactions must occur within the watch-dog timeout period).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ribo and Kelly as applied to Claim 5, and further in view of Matsuzaki (U.S. Patent Application Publication Number 2018/0076816).
Regarding Claim 7, Ribo and Kelly do not expressly disclose wherein the determining the measurement value comprises adding, to the stored value, a predetermined value and/or a calculated value calculated as a function of a temperature.
In the same field of endeavor (e.g., clock synchronization techniques), Matsuzaki teaches wherein the determining the measurement value comprises adding, to the stored value, a predetermined value and/or a calculated value calculated as a function of a temperature (paragraph 0036).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Matsuzaki’s teachings of clock synchronization techniques with the teachings of Ribo and Kelly, for the purpose of retaining an accurate clock measurement in the event of variations due to temperature changes.
Regarding Claim 8, Matsuzaki teaches extrapolating the calculated value from a plurality of predefined pairs each comprising a temperature value and a second value corresponding to the calculated value for the temperature value (paragraph 0036 and claim 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ribo and Kelly as applied to Claim 13, and further in view of Bogavac (U.S. Patent Application Publication Number 2008/0276107).
Regarding Claim 16, Ribo and Kelly do not expressly disclose a sleep state and a wake state, wherein a transition from the sleep state to the wake state is triggered by a frame conveyed by the serial bus, wherein the frame comprises at least two consecutive cycles of a dominant state followed by a recessive state, and wherein the recessive states and dominant states have durations of between 2 and 5 times the duration.
In the same field of endeavor (e.g., serial bus communication techniques), Bogavac teaches a sleep state and a wake state, wherein a transition from the sleep state to the wake state is triggered by a frame conveyed by the serial bus, wherein the frame comprises at least two consecutive cycles of a dominant state followed by a recessive state, and wherein the recessive states and dominant states have durations of between 2 and 5 times the duration (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bogavac’s teachings of serial bus communication techniques with the teachings of Ribo and Kelly, for the purpose of saving power in the computer system.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the prior art of record does not teach “wherein the determining the measurement value comprises: determining a first value representative of a sum of differences between the measurement value and an actual value of a ratio of cycles of the first clock of the first device occurring between the receiving of two of the bus signal edges; and subtracting the first representative value from the stored value.”
All claims that are not specifically addressed are allowable due to a dependency. 

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “[t]he different clock ratios are all fixed and predetermined, so Kelly only discloses using a set or programmable ratio to control each of the individual interface modules 220, not sending bits on a clockless serial bus using a measurement value of a ratio between a first cycle time of a first clock of the first device and the duration.” Response, pages 7-8. The examiner disagrees. Contrary to Applicant’s argument, Kelly does in fact teach the argued feature. Kelly states “[t]he compensation in individual interface module 220 adjusts the data transfer rate in both directions whether the data is moving from the faster domain to the slower domain or moving from the slower domain to the faster domain, since the ratio does not change for any given two clock domains.” Kelly, Column 9, lines 42-47. Data is transmitted using bits. Thus, Kelly teaches wherein an interface module 220 may receive data from, e.g., a memory controller 204 (Figure 2) and send it to the ZB bus domain 201 (after detecting the difference in clock rates, which is equivalent to the claimed “measurement value”). Interface module 220 may then send data back to the memory controller 204 using the determined clock rate difference. Therefore, it can be seen that Kelly does in fact teach “sending, by a first device, bits on a clockless serial bus using a measurement value”, as claimed.
Regarding Claim 1, Applicant argues “there is no teaching or suggest in the prior art to motivate one of ordinary skill in the art at the time of the invention to combine Kelly with Ribo, as done in the Office Action. Ribo does not teach or suggest the re-timer device sending any data on a clockless serial bus using the re-timer clock signal.” Response, page 8. The examiner disagrees. Contrary to Applicant’s argument, one of ordinary skill in the art would find it advantageous to allow the retimer device 100 of Ribo to implement bi-directional communications with the device that sent the input data 101 (i.e., transmitter 601 in Figure 6). For example, the retimer 100 could send error/fault data back to the sending device, among other types of data. Accordingly, the combination would have in fact been obvious. Furthermore, the Supreme Court has held that "common sense teaches … that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle ... the fact that a combination was obvious to try might show that it was obvious under section 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In this case, it would have been obvious to try to incorporate Kelly’s teachings of sending data back to a transmitting device for the reasons discussed herein.
Therefore, the claims stand as previously rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186